
	

113 HR 2048 IH: Middle Class Dependent Care Fairness Act of 2013
U.S. House of Representatives
2013-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2048
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2013
			Mr. Israel introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to improve the
		  dependent care credit by repealing the phasedown of the credit
		  percentage.
	
	
		1.Short title;
			 findings
			(a)Short
			 titleThis Act may be cited
			 as the Middle Class Dependent Care
			 Fairness Act of 2013.
			(b)FindingsCongress
			 finds the following:
				(1)During the past few decades we have seen a
			 greater need for childcare which means a greater cost for middle-class
			 families. These child care costs can be a major burden for modern
			 families.
				(2)In 2011, 44
			 percent of all American families included children under the age of 18.
			 Fifty-eight and one-half percent of married couples with children both worked
			 in 2011. The labor force participation rate of mothers with children under the
			 age of 6 was 63.9 percent in 2011 compared with 39 percent in 1975.
				(3)Nationwide, on any
			 given day, 4.6 million children under the age of 5 are in child care outside
			 the home.
				(4)In 40 States, the average annual cost for
			 center-based care for an infant is higher than a year’s tuition and related
			 fees at a 4-year public college.
				2.Dependent care
			 credit improvements
			(a)Repeal of
			 phasedown of credit percentageSubsection (a) of section 21 of the
			 Internal Revenue Code of 1986 is amended to read as follows:
				
					(a)Allowance of
				creditIn the case of an
				individual for which there are 1 or more qualifying individuals (as defined in
				subsection (b)(1)) with respect to such individual, there shall be allowed as a
				credit against the tax imposed by this chapter for the taxable year an amount
				equal to 35 percent of the employment-related expenses (as defined in
				subsection (b)(2)) paid by such individual during the taxable
				year.
					.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
